Citation Nr: 0413613	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  97-19 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a skin disorder 
including folliculitis.

2.  Entitlement to service connection for a right hip 
disability.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to a compensable rating for bilateral 
pterygium. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from February 1968 
to February 1970.

This appeal arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

The most recent supplemental statement of the case (SSOC), 
issued in August 2002, lists as an issue on appeal that of 
service connection for diabetes mellitus secondary to 
service-connected posttraumatic stress disorder (PTSD).  The 
claims files reflect that the RO established service 
connection for diabetes mellitus in a July 2001 rating 
decision.  Thus, the issue of secondary service connection 
for diabetes mellitus is moot. 

The veteran testified before an RO hearing officer in 
September 1997 and again in September 1998.  The veteran 
testified before the undersigned Veterans Law Judge in 
January 2000.  

The issues of service connection for a right hip disability, 
and connection for bilateral hearing loss, and an increased 
rating for bilateral pterygium will be discussed in the 
Remand section of this decision.

In a May 2003 decision review officer decision, the RO 
granted an earlier effective date of October 16, 1996, for 
the grant of service connection and a 10 percent rating for 
diabetic retinopathy with bilateral cataracts, and a 30 
percent rating effective from June 24, 1999.  The veteran 
immediately filed a notice of disagreement; however, it is 
unclear whether he seeks a higher rating, earlier effective 
dates, or both.  Because the RO had previously issued a 
statement of the case (SOC) on the effective date, the matter 
is referred to the RO for further clarification from the 
veteran as to what he is appealing and appropriate action 
thereafter.  


FINDINGS OF FACT

1.  By rating decision of March 1994, the RO denied service 
connection for a skin condition of the scalp secondary to 
Agent Orange exposure and properly notified the veteran of 
that decision.  The veteran did not appeal that decision.

2.  The evidence received since the unappealed March 1994 
rating decision is so significant that it must be considered 
in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

The March 1994 rating decision, which denied service 
connection for a skin condition of the scalp secondary to 
Agent Orange exposure, is final.  38 U.S.C.A. § 7105(c) (West 
2002).

2.  The evidence received since March 1994 rating decision, 
which denied service connection for a skin condition of the 
scalp secondary to Agent Orange exposure, is new and material 
and the claim for service connection for a skin disorder is 
reopened. 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West Supp. 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The final rule implementing the VCAA was published on August 
29,2001.66 Fed. Reg. 45,620-32 (Aug.29, 2001). 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).  These regulations, 
likewise, apply to any claim for benefits received by VA on 
or after November 9, 2000, as well as to any claim filed 
before that date but not decided by VA as of that date, with 
the exception of the amendments relating to claims to reopen 
previously denied claims. 

The regulatory changes for 3.156(a) (new and material claims) 
and second sentence of 3.159(c) apply to claims filed on or 
after August 29, 2001 and are not applicable in the present 
case.  For the purpose of reopening the veteran's claim the 
Board finds that the VA has satisfied the requirements of the 
VCAA.  

The relevant evidence of record at the time of the March 1994 
RO rating decision consists of a DD Form 214, service medical 
records (SMRs), VA treatment reports, private medical 
records, and the veteran's claims and statements.  These are 
briefly discussed below.

The veteran's DD-214 reflects that he was awarded the Combat 
Infantryman's Badge, the Army Commendation Medal, and the 
Republic of Vietnam Campaign Medal, among others. 

The SMRs contain several skin-related complaints.  Infected 
lesions of the right hand and forefinger were noted in August 
1968.  A February 1969 report notes a pimple on the right 
hand and purulent discharge for several days thereafter.  A 
February 11th report notes a chronic ulcer of a finger of the 
right hand of undetermined etiology.  A February 13th report 
notes that the ulcer was growing and rule out an Oriental 
sore.  

A March 1969 SMR notes an infection of the left arm.  In 
January 1970, on a report of medical history, the veteran 
checked "no" to any history of skin disease.  A January 
1970 separation examination report is silent for any skin 
disorder.  

In December 1984, the veteran filed his original claim for VA 
benefits, listing a scalp condition due to Agent Orange 
exposure.  In a May 1985 rating decision, the RO denied 
service connection for a scalp disorder and for residuals of 
Agent Orange exposure.  At that time the RO determined that a 
scalp disorder and residuals of Agent Orange exposure were 
not currently shown.    The veteran was notified of that 
decision in June 1985 and he did not appeal.  This decision 
is thus final.  38 U.S.C.A. § 7105.

In August 1986, he requested that his skin condition be re-
evaluated and that Baton Rouge VA outpatient clinic reports 
be considered.  

The veteran subsequently submitted a letter dated in 
September 1986 from a private physician, reflecting treatment 
for folliculitis of the scalp in March 1974.  In January 
1987, the veteran submitted a letter from a service comrade 
who stated that the veteran had no scalp condition prior to 
going to Vietnam.  

In June 1987, the Board denied service connection for 
residuals of exposure to Agent Orange, including a scalp 
condition.  At that time the Board determined that the scalp 
disorder was unrelated to Agent Orange exposure.  This 
decision is final.  38 U.S.C.A. § 7104 (West 2002).

In March 1990, the veteran attempted to reopen his claim, 
requesting service connection for a condition of the scalp 
and hands due to Agent Orange exposure.  He reported that he 
had worn a hairpiece for 18 years and that Agent Orange 
exposure had led to three eye operations and a rash on the 
hands.  His hairpiece supplier endorsed the letter.  

The veteran also submitted various VA clinical reports 
including an April 1985 VA Agent Orange evaluation that notes 
an itchy rash at the scalp line.  A May 1985 VA dermatology 
consultation report notes complaint of hair loss and burning 
in the scalp since 1970.  

The report reflects that the veteran had worn a hairpiece and 
had used medicated shampoo since 1972.  The assessment was 
folliculitis.  An August 1985 report notes that after lab 
testing there was no evidence of any condition related to 
Agent Orange exposure.  

In March 1994, the RO denied service connection for a skin 
condition of the scalp secondary to Agent Orange exposure.  
At that the RO determined that the skin disorder was 
unrelated to herbicide exposure and there was no other basis 
for service connection.  The veteran and his representative 
were notified of that decision and they did not appeal.  This 
decision is final.  38 U.S.C.A. § 7105. However, the veteran 
may reopen his claim by submitting new and material evidence. 
38 C.F.R. § 3.156(a) (2001).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. § 
3.156(a) (2000). See also, Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir. 1998). 

In deciding the issue of whether newly received evidence is 
"new and material," the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet.App. 510, 512-513 
(1992).

The evidence submitted since the March 1994 RO decision 
includes VA examination and treatment reports, color photos 
of the skin, the veteran's claims and testimony, and a note 
from the veteran's hairpiece designer.  An October 1997 VA 
skin examination report is new and material.  It is new 
evidence because it had not previously been considered.  It 
is material in that the initial diagnoses of alopecia was 
rendered.  Thus, the evidence is so significant that it must 
be considered in order to fairly evaluate the claim.  

Accordingly, the claim is reopened.  The issue of service 
connection will be addressed further in the REMAND portion of 
the decision.

ORDER

New and material evidence has been submitted and the claim of 
entitlement to service connection for a skin disorder 
including folliculitis is reopened.  To this extent only, the 
appeal is granted.  


REMAND

During the August 2001 VA ophthalmology examination the 
examiner indicated that pterygium was not present.  
Subsequently in the report, the examiner stated that there 
was visual disability from the pterygium.  The Board finds 
that this statement should be clarified.

An August 25, 1969, SMR reflects that the veteran fell while 
playing basketball and injured his right hip.  He was sent 
for an X-ray; however there is no further mention of that X-
ray.  His separation examination was silent for any right hip 
disorder.  An August 2001 VA orthopedic compensation and 
pension examination report reflects that X-rays revealed 
advanced degenerative arthritis of the right hip, which 
apparently is not present on the left.  The VA physician 
stated that it is difficult to know whether this is service-
connected.  The Board appreciates the difficulty of 
ascertaining the etiology of the right hip disability.  
Fortunately, medical certainty is not required for 
adjudication.  It would be helpful to the Board if the 
physician who performed the August 2001 examination could 
again review the claims files and offer an opinion addressing 
whether it is as likely as not (that is, a 50 percent or 
greater chance) that the current right hip disorder is 
related to active service.  

In its July 2000 Remand, the Board requested that a 
specialist in ear disorders examine the veteran, and render 
an opinion concerning the etiology of any hearing loss 
disability.  In April 2001, a VA audiologist reviewed the 
file and evaluated the veteran's hearing.  However, the 
audiologist specifically deferred any etiology opinion to a 
physician.  Subsequently the case was reviewed by another 
audiologist.  In May and August 2001 the veteran's ears were 
examined by VA physicians.  However, no opinion concerning 
the etiology of the hearing loss was rendered.  

The evidence shows inservice and post service treatment for 
skin disorders.  Based on the above the Board finds that 
additional development is warranted.  

These issues are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran of any further action required on his part.

Accordingly, this case is remanded to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
and Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The RO should inform the 
veteran to provide any evidence in his 
possession pertinent to his claim which 
has not been previously submitted.

2.  The RO is requested to furnish the 
veteran with the appropriate release of 
information forms in order to obtain 
copies of any VA and private medical 
records pertaining to treatment for the 
disabilities in issue since his release 
from active duty to the present which 
have not been previously obtained.

3.  The RO should request the VA Medical 
Center in New Orleans to furnish copies 
of any medical records pertaining to 
treatment for the disabilities in issue 
covering the period from February 2002 to 
the present. 

4.  The veteran should be scheduled for a 
VA examination by a dermatologist to 
ascertain the extent, severity and 
etiology of the veteran's skin disorders.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.  Any necessary 
tests and studies should be performed.  
It is requested that the examiner obtain 
a detailed medical history.  Following 
the examination it is requested that the 
examiner render an opinion as to whether 
it is as likely as not that any skin 
disorder diagnosed is related to military 
service, to include exposure to Agent 
Orange?  A complete rational for any 
opinion expressed should be included in 
the report.

5.  It is requested that the claims 
folder be forwarded to the VA examiner 
who conducted the August 2001 eye 
examination to (if unavailable to another 
ophthalmologist) for an addendum.  The 
physician is asked to again review the 
claims folder and identify any loss of 
vision caused by the post operative 
status, bilateral pterygium as indicated 
in the August 2001 report.  If additional 
testing is required it should be 
conducted.  A complete rational for any 
opinion expressed should be included in 
the addendum.

6.  The RO is requested make arrangements 
with the appropriate VA medical facility 
for the claims folder to be returned to 
the VA orthopedist who conducted the 
August 2001 examination (if unavailable 
to another VA specialist in orthopedic 
disorders), in order to provide an 
addendum.  Request the examiner to again 
review the claims folder and to render an 
opinion as to whether it is as likely as 
not that any current right hip disorder 
is related to the veteran's period of 
active duty.  The veteran may be 
reexamined if necessary.  A complete 
rationale for any opinion expressed 
should be included in the addendum.  If 
the question cannot be answered, the 
physician should state the reason.


7.  The RO is requested make arrangements 
with the appropriate VA medical facility 
for the claims folder to be returned to 
the VA specialist (Medical Doctor) who 
conducted the August 2001 ear examination 
for an addendum (if unavailable to 
another VA specialist (Medical Doctor) in 
ear disorders), for an addendum.  Request 
the examiner to again review the claims 
folder and to render an opinion as to 
whether it is as likely as not that any 
current hearing loss and tinnitus are 
related to the veteran's period of active 
duty, to include in service acoustic 
trauma?  

8.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
claims in appellate status.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and given an opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



